Order entered October 13, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01425-CV

              ALBERT MORRIS AND TILDA MORRIS, ET AL., Appellants

                                              V.

              UNIFIED HOUSING FOUNDATION INC., ET AL., Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-15358

                                          ORDER
       We GRANT the October 10, 2014 second unopposed extension motion of appellees

Unified Housing Foundation, Inc., Unified Housing of Inwood, LLC d/b/a Inwood on The Park

Apts., and Sunchase American, Ltd. and ORDER their brief be filed no later than October 17,

2014. No further extensions will be granted absent exigent circumstances.


                                                     /s/   ADA BROWN
                                                           JUSTICE